Title: [October 1st. 1776.]
From: Adams, John
To: 


      October 1st. 1776.
       Resolved that a Committee of four be appointed to confer with Brigadier General Mifflin. The Members chosen Mr. R. H. Lee, Mr. Sherman, Mr. J. Adams and Mr. Gerry.
      Some time in the month of October 1776, I cannot from the Journals ascertain the day, worn down with continual Application, through all the heats of a Summer in Philadelphia, anxious for the State of my family and desirous of conferring with my Constituents on the critical and dangerous State of Affairs at home, I asked Leave of Congress to be absent, which they readily granted.
      However, before I proceed to relate the Occurrences of this Journey, I will copy some other Letters which ought to be inserted in this place, or perhaps they would be better thrown into an Appendix all together.
      
       
       
        
         John Adams to General Parsons
         
          Dear Sir
          Philadelphia August 19. 1776
         
         Your favours of the 13th and 15th are before me. The Gentlemen you recommend for Majors, Chapman and Dier Dyer, will be recommended by the Board of War, and I hope agreed to in Congress.
         I thank you for your Observations upon certain Field Officers. Patterson, Shepherd and Brooks, make the best figure, I think, upon paper. If it is my misfortune, that I have not the least Acquaintance with any of those Gentlemen, having never seen any one of them, or heard his name, till lately. This is a little remarkable. Few Persons in the Province, ever travelled over the whole of it more than I have, or had better opportunities to know every conspicuous character. But I dont so much as know, from what Parts of the Province Shepherd and Brooks come; of what families they are; their Educations, or Employments.... Should be very glad to be informed.
         Lt. Coll. Henshaw has been recommended to me by Coll. Reed for Promotion, as a usefull Officer.... But upon the whole, I think the List you have given me, dont shine.... I am very much ashamed of it.... I am so vexed, sometimes as almost to resolve to make Interest to be a Collonel, myself. I have almost Vanity enough to think, that I could make a figure in such a group. But a treacherous shattered Constitution, is an eternal Objection against my aspiring at military Command. If it were not for this insuperable Difficulty, I should certainly imitate Old Noll Cromwell, in one particular, that is, in launching into military Life, after forty, as much as I dislike his Character and Example in others. But enough of this.
         I wish I could find materials, any where in sufficient quantities, to make good Officers. A brave and able Man, wherever he is, shall never want my Vote, for his Advancement: nor shall an ignorant awkward dastard, ever want it, for his dismission. Congress must assume an higher tone of discipline over Officers, as well as these over the Men.
         With regard to Encouragements in Money and in land, for Soldiers to inlist during the War, I have ever been in favour of it as the best OEconomy and the best policy: and I have no doubt, that rewards in Land, will be given after the War is over. But the Majority are not of my mind, for promising, of it, now. ... I am the less anxious about it, for a reason, which does not seem to have much weight, however, with the majority: Although, it may cost us more, and We may put now and then, a battle, to a hazard, by the method We are in, Yet We shall be less in danger of Corruption and Violence, from a Standing Army, and our Militia will acquire Courage, Experience, Discipline and hardiness in actual Service. I wish every Man upon the Continent was a Soldier, and obliged upon Occasion to fight, and determined to conquer or to die.
         Flight was unknown to the Romans.... I wish it was to Americans. There was a flight from Quebec, and worse than a flight from the Caedars. If We dont attone for these disgraces, We are undone.
         A more exalted Love of their Country; a more enthusiastic Ardor for military Glory; a deeper detestation, disdain, and horror of martial disgrace must be excited among our People, or We shall perish in infamy.... I will certainly give my Voice for devoting to the infernal Gods, every man, high or low, who shall be convicted of bashfulness, in the day of battle. 
         
          
           Gen. Parsons.
          
         
         
          P.S. Since the above was written, Congress has accepted the Report of the Board of War, and appointed Dier and Chapman, Majors. I had much pleasure in promoting Dier, not only from his own excellent Character, but from respect to my good friend his father.
         
        
       
      
     